Citation Nr: 1401136	
Decision Date: 01/10/14    Archive Date: 01/23/14

DOCKET NO.  10-05 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to December 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.

In May 2012, the Veteran testified at a Board hearing held before the undersigned Veterans Law Judge in New York, New York.  A copy of the transcript is of record.  Additional evidence has been associated with the case, and in a November 2013 memorandum, the Veteran waived initial RO consideration of the new evidence.  Thus, the Board will proceed with review of the claim.

The Board has not only reviewed the Veteran's physical claims file but also the file on the electronic Virtual VA system and the Virtual Benefits Management System to ensure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran is currently service-connected for pes planus rated 50 percent disabling, right foot disability rated 20 percent disabling, low back disability associated with pes planus rated 20 percent disabling, and bilateral ankle disabilities associated with pes planus each rated 10 percent disabling.  The combined disability evaluation is 70 percent.

2.  The Veteran's service-connected disabilities do not render him unable to obtain or retain substantially gainful employment.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met. 38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.340, 3.341(a), 4.16(a), 4.17 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has reviewed all of the evidence in the Veteran's file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  The Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim on appeal.

In this decision, the Board considers the lay evidence as it pertains to the issue.  The Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (A veteran is competent to report symptoms that he experiences at any time because this requires only personal knowledge as it comes to him through his senses.); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

"Competent medical evidence" means that which is provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a)(1).  "Competent lay evidence" is any evidence not requiring that the proponent have specialized education, training or experience, but is provided by a person who has the knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2); Layno, 6 Vet. App. at 469-70.

Basic eligibility for TDIU is established where there is one disability rated 60 percent or more, or multiple disabilities rated at least a combined 70 percent, with one disability rated at least 40 percent.  See 38 C.F.R. §§ 3.340, 3.341, 4.16(a). 

In this case, the Veteran is currently service-connected for pes planus at 50 percent, right foot at 20 percent, low back disability associated with pes planus at 20 percent, and bilateral ankle disabilities associated with pes planus each rated at 10 percent.  His combined evaluation for compensation is 70 percent disabling.  In April 2009, the RO assigned a schedular evaluation of 100 percent for pes planus, effective September 9, 2008 to October 31, 2008; however, the claim for TDIU during that period remains valid.  

As the Veteran has multiple disabilities rated with a combined rating of 70 percent and one disability at least 40 percent, the schedular eligibility requirements under 38 C.F.R. § 4.16(a) are met.  Extra-schedular consideration under 38 C.F.R. § 4.16(b), for veterans found to be unemployable but not meeting the schedular thresholds, is not applicable in this case.  

Thus, the question here is whether the Veteran's service-connected pes planus, right foot disability, low back disability, and bilateral ankle disabilities render him unable to obtain or retain substantially gainful employment.  

"Substantially gainful employment" is defined as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  See Faust v. West, 13 Vet. App. 342 (2000).  The determination as to whether TDIU is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991). 

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  

The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  See 38 C.F.R. § 4.17(a).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran asserts that he is entitled to TDIU because he is not employable due to his pes planus and bilateral ankle disabilities, particularly gout of the left ankle, and frequently attends outpatient treatment.  Such assertions are made in the May 2008 notice of disagreement and February 2010 substantive appeal, via a VA Form 9.

At the May 2012 Board hearing, he testified that he has not worked since 2006.  He was laid off from work in 2005, and as director, his duties included air travel.  On his first day of work at a new job in March 2006, he had a serious gout attack, left for hospital emergency treatment and was fired during that first week.  Thereafter, he tried to get a job and sat on a mayor's committee for re-entry, but could never get employed.  He alleged he cannot work because can barely walk stairs and attends (VA outpatient) medical appointments that last two to three hours multiple times a week.  Such treatment is pursuant to his service-connected feet and bilateral ankle disabilities, as well as nonservice-connected heart and bilateral leg disabilities.

In August 2006, the Veteran reported that he had been disabled from work since March 2005 and listed employment history as a director of an organization from February 1995 to March 2005 and prior to that a community liaison from August 1993 to February 1995.  He noted receiving education and/or training for property management at college before he was too disabled to work and his highest level of education is four years of college.  He indicated that since he became too disabled to work, he applied for a position in May 2006.  In a subsequent July 2006 VA Form 21-8940, he reported working for 35 hours a week in May 2006.

In an April 2007, an employer affirmed that the Veteran worked seven hours a day, five days a week as co-director of a re-entry program and the ending date of employment was in March 2005.  He lost seven days of work during the 12 months preceding the last date of employment, and the reason for his termination was "laid off because of department re-structuring."  

In March 2006, another employer documented that the Veteran was paid for 56 hours during a pay period in March 2006.  A subsequent employer reported that completion of the Veteran's employment was in October 2006.  

In May 2006, he was afforded a VA examination for the spine.  The examiner noted that the Veteran's chronic pain and variable flare ups with prolonged standing and ambulation at night.  He concluded that the Veteran was independent in activities of daily living, there were no functional impairments beyond the pain, and he had been unemployed since March 2005.  While no opinion was provided regarding whether the occupational impact of the service-connected low back disability, the opinion suggests that the Veteran was basically functional except for pain.  Without minimizing the effect of pain, a reasonable conclusion is that the Veteran could work.

In a February 2007 VA general medical examination, the Veteran complained of right foot pain and swelling, as well as pain in the left ankle, left knee, and low back.  Occupational history revealed current unemployment for the past three years.  His previous job involved a lot of walking and travelling and he had difficulty continuing because of his foot and ankle disabilities.  He was diagnosed with bilateral carpal tunnel syndrome, lumbosacral strain, peripheral neuropathy, and residuals of right foot injury.  

The examiner opined these diagnoses, which the Board notes includes service-connected and nonservice-connected disabilities, affected the Veteran's daily activities and occupation.  It was explained that "the [Veteran] stated he is unable to walk as he used to because of pain in his feet and ankles.  He can walk for a few blocks, but he has to stop.  He has difficulty walking up stairs and he is unable to exercise because of pain in his feet and ankles."  This suggests that the Veteran could perform a sedentary job.

He underwent an additional VA examination for the spine in September 2007, conducted by the same May 2006 VA examiner.  The examiner, again, noted that the Veteran was independent in activities of daily living and there was no functional impairment beyond the pain.  With regard to usual occupation, it was further noted that the Veteran's unemployment since 2005 was secondary to multiple medical problems.  This evidence indicates that both service-connected and nonservice-connected disorders impact his ability to work.

On VA examination in August 2012 for flat feet, the examiner noted that the Veteran was not employed, the impact on his occupation was pain, and he was disabled due to his feet and back.  This medical opinion does not take into account the impact of nonservice-connected disabilities as described in other examinations.  Therefore, the Board places less probative value on it.  

VA outpatient treatment records document the Veteran's ongoing treatment for service-connected and nonservice-connected disabilities.  Particularly, a May 2009 record noted he did not work because of disability and performed volunteer work with people who were formerly incarcerated, but a February 2011 record revealed he no longer volunteered.  Most recently, a January 2013 record documents that he attends college for drug counseling training.

The weight of the probative evidence does not support the claim.  The medical professionals who evaluated the Veteran during outpatient treatment sessions and physical evaluations attributed the current unemployment status to both service-connected and nonservice-connected disabilities.  The disability ratings that he receives are provided in an effort to help offset any employment impairment.  The evaluation of whether a TDIU is warranted is limited to the impairment caused by service-connected disabilities alone.  The Board cannot consider the impact of non-service connected disabilities.  The Veteran has numerous non-service connected disabilities, including, but not limited to, glaucoma, diabetes, and the left hip, heart, legs, and shoulders.  

Moreover, given his college level of education, previous administrative work experience, and nature of the current service-connected disabilities, the evidentiary record does not suggest he cannot work because of these disabilities in any job in some sedentary capacity.  In fact, his prior full-time employment was terminated because of restructuring, and not because of any disability.  

While the Veteran believes that his service-connected disabilities alone are of sufficient severity to produce unemployability, as a lay person, he lacks the medical training and expertise to provide such a complex medical opinion.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  As such, his assertions are insufficient to establish that a TDIU is warranted.

The Board further acknowledges that review of the evidentiary record shows the Veteran was awarded Disability Insurance Benefits by the Social Security Administration (SSA) in June 2007.  He was found not to have engaged in substantial gainful activity since March 2005 and the medical evidence established he had the following severe impairments: glaucoma, diabetes, right foot calcaneal spur, degenerative disease of the lumbar spine, diabetic peripheral neuropathy of the legs, osteoarthritis of the acromioclavicular joints of the shoulders, and osteoarthritis of the left hip.  He is currently not service-connected for glaucoma, diabetic peripheral neuropathy of the legs, osteoarthritis of the acromioclavicular joints of the shoulders, and osteoarthritis of the left hip.

The determination of the SSA is probative evidence in favor of the Veteran's claim but SSA regulations and administrative decisions, including its factual conclusions regarding the date on which he became unable to work, are not necessarily binding on VA or the Board.  See Colliet v. Derwinski, 1 Vet. App. 413, 417 (1991).  Moreover, the central inquiry in this case is whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  See Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993).

While the Veteran's service-connected disabilities impact his work environment, it does not follow that his service-connected disabilities preclude all gainful employment, including sedentary employment.  As discussed above, the evidentiary record in this case does not illustrate the service-connected disabilities, alone, render him unemployable.  The question is not whether he is employed or whether he can obtain employment, the issue is whether he is unemployable due to his service-connected disabilities.  In this case, the preponderance of evidence is against the claim.  Therefore, the appeal is denied.

Finally, as provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in November 2006 and January 2007 that fully addressed all notice elements and were sent prior to the initial RO decision in this matter.  

The November 2006 and January 2006 letters also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  With these letters, the RO effectively satisfied the remaining notice requirements with respect to the issue on appeal.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Specifically, the RO has obtained VA outpatient treatment records.  The Veteran submitted private treatment, and he was provided an opportunity to set forth his contentions during the Board hearing before the undersigned Veterans Law Judge in May 2012.  The Veterans Law Judge complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Next, VA medical opinions pertinent to the issue on appeal were obtained in May 2006, February 2007, September 2007, and August 2012.  

Pursuant to the Veteran's submission of his June 2007 SSA award letter, the RO requested a copy of his SSA records.  In June 2008, a negative response was received from SSA, particularly noted that after exhaustive and comprehensive searches, such records were unable to be located and further efforts will be futile.  A November 2009 letter from the RO notified the Veteran of SSA's response and requested that he send any SSA records in his possession.  In December 2009, he submitted duplicate copies of the June 2007 SSA award letter but no medical evidence.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Thus, the Board finds that VA's duty to assist has been satisfied and the available records and medical evidence have been obtained in order to make an adequate determination as to this claim.  See 38 C.F.R. § 3.159(e). 


ORDER

TDIU is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


